DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 3-9 and 12-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


With respect to claim 3, the prior art fails to teach in combination with the rest of the limitations in the claim:  “an anomaly cascade prediction calculator configured to recalculate statistical expected measurement ranges for each node of the electrical network based on an anomaly detection.”

Claims 4-9 are objected to due to their dependencies on claim 3.

With respect to claim 12, the prior art fails to teach in combination with the rest of the limitations further comprising “recalculating statistical expected measurement ranges for each node of the electrical network based on an anomaly detection.” 

	Claims 13-18 are considered to be objected to due to their dependencies on claim 12.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feng et al. (U.S. Publication No. 2014/0052391 A1).


With respect to claim 1, Feng et al. discloses a system for detecting anomalies in a bidirectional electrical network with a plurality of sensors distributed throughout nodes of the electrical network (para 0002, lines 1-2), comprising:
a network processor (element 106, processing circuit shown in Fig. 1), comprising:
a network topology storage (element 110, see Fig. 1) having a network input for receipt of network node information (para 0020, lines 20-25), including a description of electrical node requirements of a plurality of nodes of the network (para 0021, lines 1-14), including node-to-node connectivity (para 0023, lines 1-13; see 200 in Fig. 5; 110 and 112 in Fig. 1; para 0019);
a sensor data storage including a sensor data input for receipt of sensor measurements from the plurality of sensors and information associating each measurement with a sensor node location within the network (para 0019 element 114 shown in Fig. 1);
(see para 0019-0021);
a network matrix calculator configured to receive the network node information and electrical node requirements (para 0020, lines 20-25), and to generate a statistical expected measurement range at each sensor node location (para 0032, claim 8); and
a comparison module configured to compare the sensor measurements with the statistical expected measurement range for each sensor node location of the electrical network (para 0035, lines 1-14), and to generate an anomaly detection for each node where the sensor measurements fall outside the statistical expected measurement range (para 0035).

With respect to claim 2, Feng et al. discloses the system of claim 1, further comprising an anomaly localization module configured to identify a node or nodes associated in the network associated with an anomaly detection (see Fig. 3 showing nodes K and 1 of the three-phase bus of the electric network).


With respect to claim 10, Feng et al. discloses a method for detecting anomalies in an electrical network using a plurality of sensors distributed throughout nodes of the electrical network (para 0002, lines 1-2), the method comprising:
receiving network node information, including receiving a description of electrical node requirements of a plurality of nodes of the network (see Fig. 3 showing nodes K and 1 of the three-phase bus of the electric network; para 0020, lines 20-25);
receiving sensor measurements from the plurality of sensors and information associating each measurement with a sensor node location within the network (para 0019 element 114 shown in Fig. 1);
(para 0021, lines 1-14);
using the network node information and electrical node requirements to calculate a statistical expected measurement range at each sensor node location (para 0035, lines 1-14);
comparing the sensor measurements with the statistical expected measurement range for each sensor node location of the electrical network (para 0035, lines 1-14), and generating an anomaly detection for each node where the sensor measurements exceeded the statistical expected measurement range (para 0035).

With respect to claim 11, Feng et al. discloses the method of claim 10, further comprising identifying a node or nodes associated in the network associated with an anomaly detection (see Fig. 3 showing nodes K and 1 of the three-phase bus of the electric network).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA AKHTER HOQUE whose telephone number is (571)270-7543.  The examiner can normally be reached on Monday-Friday, 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/FARHANA A HOQUE/Primary Examiner, Art Unit 2866